    Case 13-27091      Doc 734     Filed 12/07/18 Entered 12/07/18 10:51:10           Desc Main
                                    Document     Page 1 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    IN RE:                                      )   Chapter 11
                                                )   Case No. 13-27091
    WEST SIDE COMMUNITY HOSPITAL                )   Jointly Administered
    INC., ET AL.,1                              )
                   Debtors.                     )   Honorable Deborah L. Thorne
                                                )

                                         NOTICE OF MOTION

         PLEASE TAKE NOTICE that on December 18, 2017 at 10:00 a.m., or as soon thereafter
as counsel may be heard, we will appear before the Honorable Deborah L. Thorne, or any judge
sitting in her stead, in Room 613 of the Everett McKinley Dirksen Building, 219 South Dearborn
Street, Chicago, Illinois 60604, and present the Motion of Liquidating Trustee for Entry of
Final Decree, a copy of which is hereby served upon you.

                                                    Respectfully submitted,

                                                    Richard M. Fogel, Liquidating Trustee for the
                                                    Liquidation Trust of West Side Community
                                                    Hospital, Inc., Garfield Kidney Center, and
                                                    Superior Home Health, LLC

    Dated: December 7, 2018                         By /s/ Allen J. Guon
                                                        One of his attorneys
    Allen J. Guon (#6244526)
    Fox Rothschild LLP
    321 North Clark Street, Suite 800
    Chicago, Illinois 60654
    Phone: (312) 541-01451

    Counsel to the Liquidating Trustee




1
 The Debtors consist of West Side Community Hospital Inc., Garfield Kidney Center, LLC and Superior
Home Health, L.L.C.
 Case 13-27091        Doc 734     Filed 12/07/18 Entered 12/07/18 10:51:10              Desc Main
                                   Document     Page 2 of 9


        I, Allen J. Guon, an attorney, certifies that he caused to be served a true copy of the above
 and foregoing notice and attached pleading upon the attached list by the Bankruptcy Court’s
 ECF notification system, unless otherwise indicated, on December 7, 2018.

                                                       /s/ Allen J. Guon

Mailing Information for Case 13-27091
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Steven P Lammers slammers@salawus.com, rjones@salawus.com
   •   William J. Barrett william.barrett@bfkn.com,
       mark.mackowiak@bfkn.com;gregory.demo@bfkn.com;ecf-
       6ec602372536@ecf.pacerpro.com;william-barrett-bfkn-3622@ecf.pacerpro.com
   •   Mark W. Bina mark.bina@quarles.com
   •   Paul Catanese pcatanese@mcguirewoods.com, docket@mcguirewoods.com
   •   David E Cohen dcohen@fishercohen.com
   •   Joseph R Curcio info@curcio-law.com, kmillan@curcio-law.com
   •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
   •   Travis J Eliason teliason@kdlegal.com
   •   Earle Erman eerman@ermanteicher.com, druhlandt@ermanteicher.com
   •   Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
   •   Richard M. Fogel rfogel@foxrothschild.com
   •   Jonathan P Friedland jfriedland@sfgh.com, bkdocket@sfgh.com
   •   Karen R Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
   •   Emily S. Gottlieb emily_gottlieb@gardencitygroup.com,
       paul.kinealy@gardencitygroup.com;PACERTeam@gardencitygroup.com
   •   Nicholas A Gowen ngowen@burkelaw.com, mjohnson@burkelaw.com
   •   Allen J Guon aguon@foxrothschild.com,
       plove@foxrothschild.com;chdocket@foxrothschild.com
   •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
   •   Edward J. Halper ehalper@shefskylaw.com, sfdocket@shefskylaw.com
   •   Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
   •   Michael Kelly michael.kelly@usdoj.gov, MRavelo@usa.doj.gov
   •   Amy Knapp aknapp@smbtrials.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Caren A Lederer calederer@golanchristie.com,
       mperez@gct.law,stasciotti@gct.law,tstephenson@gct.law,aleon@gct.law
   •   Tyler Steven Mertes tyler.mertes@clydeco.us, cynthia.duran@clydeco.us
   •   W. Erin Morris-Campbell wmorris@morriscampbell.com,
       wmorris@threesixtylegal.com
   •   C Daniel Motsinger cmotsinger@kdlegal.com,
       crbpgpleadings@kdlegal.com;shammersley@kdlegal.com

                                                  2
Case 13-27091    Doc 734    Filed 12/07/18 Entered 12/07/18 10:51:10       Desc Main
                             Document     Page 3 of 9


 •   Joel R Nathan joel.nathan@usdoj.gov,
     paula.gabriel@usdoj.gov,marina.ravelo@usdoj.gov,carol.bithos@usdoj.gov,ecf1.ausa@u
     sdoj.gov,patrick.johnson2@usdoj.gov
 •   Yasamin N Oloomi yoloomi@perkinscoie.com, docketchi@perkinscoie.com;yasamin-
     oloomi-perkins-coie-6149@ecf.pacerpro.com
 •   Eric C Onyango eriquelaw@gmail.com
 •   Kathryn E. Perkins KPerkins@klehr.com
 •   Jack A Raisner jar@outtengolden.com,
     jxh@outtengolden.com;kdeleon@outtengolden.com;kcarter@outtengolden.com
 •   Marc S Reiser mreiser@shawfishman.com, mlites@shawfishman.com
 •   Kimberly J Robinson kim.robinson@bfkn.com
 •   Rene S Roupinian rsr@outtengolden.com,
     jxh@outtengolden.com;kdeleon@outtengolden.com;kcarter@outtengolden.com;jquinone
     z@outtengolden.com;bkouroupas@outtengolden.com
 •   Jessica M Scheller jscheller@atg.state.il.us
 •   Bradley K Staubus bks@eslaw500.com
 •   Kathleen A Stetsko kstetsko@perkinscoie.com, docketchi@perkinscoie.com
 •   Hans U. Stucki hstucki@ebglaw.com
 •   Martin D. Tasch mtasch@momkus.com, cbednarski@momkus.com
 •   Steven L Venit vmattk@aol.com
 •   Lori S Yokoyama ly@lscyattorneys.com
 •   Daniel A Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com;daniel-
     zazove-4464@ecf.pacerpro.com;jessica-matamoros-0866@ecf.pacerpro.com
 •   Pingping Zhang pingping.zhang@usdoj.gov




                                          3
 Case 13-27091       Doc 734      Filed 12/07/18 Entered 12/07/18 10:51:10            Desc Main
                                   Document     Page 4 of 9


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE:                                         )   Chapter 11
                                                )   Case No. 13-27091
 WEST SIDE COMMUNITY HOSPITAL                   )   Jointly Administered
 INC., ET AL.,1                                 )
                Debtors.                        )   Hon. Deborah L. Thorne
                                                )

       MOTION OF LIQUIDATING TRUSTEE FOR ENTRY OF FINAL DECREE

       Richard M. Fogel, the liquidating trustee (“Trustee”) for the Liquidation Trust of West Side

Community Hospital, Inc., Garfield Kidney Center, LLC and Superior Home Health, L.L.C.

(“Liquidating Trust”), requests the entry of a final decree closing the above-captioned bankruptcy

case. In support of this motion, the Trustee states as follows:

                                           Background

       1.      On July 2, 2013, West Side Community Hospital, Inc. d/b/a Sacred Heart (“Sacred

Heart”), Garfield Kidney Center, LLC (“Garfield”) and Superior Home Health, L.L.C.

(“Superior,” and together with Sacred Heart and Superior, the “Debtors”) filed voluntary petitions

for relief under chapter 11 of title 11, United States Code (“Bankruptcy Code”), thereby

commencing the above-captioned cases.

       2.      On July 3, 2013, the Court entered an order directing the joint administration of the

Debtors’ bankruptcy cases for procedural purposes only [Dkt. No. 22].

       3.      On June 17, 2015, the Court entered the Order Confirming the Debtors’ Amended

Joint Chapter 11 Plan of Reorganization Approving the Adequacy of the Disclosure Statement




11
  The Debtors consist of West Side Community Hospital Inc., Garfield Kidney Center, LLC and Superior
Home Health, L.L.C.
    Case 13-27091        Doc 734       Filed 12/07/18 Entered 12/07/18 10:51:10               Desc Main
                                        Document     Page 5 of 9


Thereto [Dkt. No. 537] (“Confirmation Order”), which confirmed the Debtors’ Second Amended

Joint Chapter 11 Plan [Dkt. No. 455] (the “Plan”).2 The Plan became effective on June 18, 2015.

          4.      Pursuant to the Confirmation Order and the Plan, as of the Effective Date, Richard

M. Fogel became the Trustee for the Liquidating Trust created by the Plan. Sections 5.3 and 5.6

of the Plan provide that the Trustee shall administer the post-confirmation estates of the Debtors

and implement the provisions of the Plan.

          5.      On September 23, 2015, the Court entered a final decree in the Garfield and

Superior bankruptcy cases. [Dkt. No. 603.] All holders of allowed claims against Garfield and

Superior entitled to payment under the Plan have been paid in full.

                                       Distributions under the Plan

          6.      A summary of the distributions to creditors of Sacred Heart, and the status of such

distributions, is set forth in detail below:


           Claims                   Summary of Treatment                     Status of Distributions


    Unclassified Claims       Payment in full on the Effective All distributions completed
    (administrative           Date or as soon thereafter as
    expense and priority      practical
    tax claims)


    Class 1A (Non-            Payment in full on the Effective All distributions completed
    Priority Tax Claims)      Date or as soon thereafter as
                              practical


    Class 1 B (WARN           Payment in full within 21 days of the All distributions completed
    Priority Class Claim)     Effective Date




2
    All capitalized terms not defined herein shall have the meanings ascribed to them in the Plan.


                                                       2
    Case 13-27091        Doc 734    Filed 12/07/18 Entered 12/07/18 10:51:10               Desc Main
                                     Document     Page 6 of 9



           Claims                  Summary of Treatment                   Status of Distributions


    Class 1C (FirstMerit    FirstMerit retains its liens on certain All distributions completed
    Secured Claims)         cash and accounts and receives a
                            payment of $175,000 from the
                            Garfield estate


    Class 1D (HHS           Pursuant to the terms of the Order No claims entitled to
    Secured Claim)          dated August 23, 2018 approving distributions in this class
                            the Settlement Agreement (“HHS
                            Settlement”) by and between the
                            Trustee,    the    United    States
                            Department of Health and Human
                            Services, Centers for Medicare &
                            Medicaid Services (“HHS”), the
                            United States of America, and
                            Edward Novak, HHS will not
                            receive any distribution under the
                            Plan [Dkt. No. 722]


    Class 1E (Other         Unimpaired                               No claims entitled to
    Secured Claims                                                   distributions in this class
    against Sacred Heart)


    Class 1F (General       Claimants receive their pro rata All distributions completed3
    Unsecured Claims        share of the Sacred Heart Unsecured
    against Sacred Heart)   Creditor Carveout, plus their pro
                            rata share of the remaining Sacred
                            Heart Liquidation Proceeds as a
                            result of the HHS Settlement


    Class 1G (HHS           Pursuant to the terms of the HHS No claims entitled to
    Deficiency Claims)      Settlement, HHS will not receive distributions in this class.
                            any distribution under the Plan




3
 In accordance with Sections 2.4.6 and 6.5 of the Plan, and as a result of the HHS Settlement, the Trustee
has made a 40.49% distribution to holders of Allowed General Unsecured Claims against Sacred Heart
(Class 1F) to the extent that such distribution equaled or exceeded $5.00.


                                                    3
 Case 13-27091         Doc 734    Filed 12/07/18 Entered 12/07/18 10:51:10            Desc Main
                                   Document     Page 7 of 9



        Claims                   Summary of Treatment                   Status of Distributions


 Class 1H (Ownership      Holders of Allowed Ownership No distributions contemplated
 Subordinated Claims      Subordinated Claims shall receive
 against Sacred Heart)    their pro rata share of the Sacred
                          Heart Liquidation Proceeds after all
                          other Allowed Claims against
                          Sacred Heart and expenses of the
                          Liquidating Trust are paid in full.


                                        Relief Requested

       7.      By this motion, the Trustee requests the entry of a final decree closing the Debtors’

last remaining case (i.e., In re Westside Community Hospital, Inc., Case No. 13-27091). The Plan

has been substantially consummated and the Trustee has made all the distributions required to be

made under the Plan.

                                      Applicable Authority

       8.      Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.” 11 U.S.C.

§ 350(a). Likewise, Fed. R. Bankr. P. 3022 provides that “[a]fter an estate is fully administered in

a chapter 11 reorganization case, the court, on its own motion or on motion of a party in interest,

shall enter a final decree closing the case.” Fed. R. Bankr. P. 3022.

       9.      The term “fully administered” is not defined in the Bankruptcy Code, but it is clear

that the entry of a final decree closing a chapter 11 case should not be delayed just because all of

the payments required by a plan have not been completed. See In re Mold Makers, Inc., 124 B.R.

766, 768 (Bankr. N.D. Ill. 1990); In re Jordan Manufacturing Co., Inc., 138 B.R. 30, 36 (Bankr.

C.D. Ill. 1992).

       10.     The following factors are relevant when determining whether a chapter 11 case has

been fully administered: (1) whether the order confirming the plan has become final; (2) whether

                                                 4
 Case 13-27091         Doc 734    Filed 12/07/18 Entered 12/07/18 10:51:10            Desc Main
                                   Document     Page 8 of 9


deposits required by the plan have been distributed; (3) whether the property proposed by the plan

to be transferred has been transferred; (4) whether the debtor or the successor of the debtor under

the plan has assumed the business or the management of the property dealt with by the plan;

(5) whether payments under the plan have commenced; and (6) whether all motions, contested

matters and adversary proceedings have been finally resolved. See Mold Makers, 124 B.R. at 768.

       11.     In this case, the Confirmation Order is final and the Trustee has substantially

fulfilled all of this duties under the Plan. The Trustee has made all distributions required to be

made under the Plan with respect to all of Sacred Heart’s creditors. There are no deposits to be

distributed, and there are no motions, contested matters, or adversary proceedings to resolve

pertaining to Sacred Heart’s estate. The Trustee’s only remaining duties consist of: (i) the

preparation of the Liquidating Trust’s final tax returns; (ii) the destruction of any remaining

records of the Debtors; and (iii) the payment of certain post-confirmation fees and expenses of the

Trustee and his professionals. Based on the foregoing, the Trustee submits that the entry of a final

decree is warranted.

                                              Notice

       12.     As required by Fed. R. Bankr. P. 3022 and Local Rule 3022-1, the Trustee has

served this Motion on the Office of the United States Trustee, the CM/ECF service list and all

known creditors.




                                                 5
 Case 13-27091       Doc 734     Filed 12/07/18 Entered 12/07/18 10:51:10          Desc Main
                                  Document     Page 9 of 9


        WHEREFORE, the Trustee requests that this Court enter a final decree in the Sacred Heart

case.

 Dated: December 7, 2018                             Respectfully submitted,

                                                     Richard M. Fogel, Liquidating Trustee for
                                                     the Liquidation Trust of West Side
                                                     Community Hospital, Inc., Garfield Kidney
                                                     Center, LLC and Superior Home Heath,
                                                     LLC

                                                     By: /s/ Allen J. Guon
                                                         One of his attorneys
 Allen J. Guon (#6244526)
 Fox Rothschild LLP
 321 North Clark Street, Suite 800
 Chicago, Illinois 60654
 Tel: (312) 541-0151
 aguon@foxrothschild.com

 Counsel to the Liquidating Trustee




                                               6
